   Case 1:16-cv-02896-ER-RWL Document 74 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOMCHAI SUWANPHANU,
                                 Plaintiﬀ,

                   – against –
                                                                      ORDER
MOUNT SINAI HEALTH SYSTEM,
                                                                 16 Civ. 2896 (ER)
INC., doing business as St. Luke’s –
Roosevelt Hospital Center, and THE ST.
LUKE’S-ROOSEVELT HOSPITAL
CENTER,
                                 Defendants.


RAMOS, D.J.:

       On November 15, 2019, the Court issued summary judgment in this case,

dismissing Counts I (unpaid overtime under FLSA), III (retaliation under FLSA), and IV

(retaliation under NYLL) in their entirety, and dismissing Count II to the extent that

Suwanphanu sought overtime pay under the NYLL. Doc. 66 at 15. All that remains for

trial is the allegations of failure to pay for normal hours worked under the NYLL. Id. On

April 24, 2020, the parties indicated they had reached a settlement and would ﬁle a

dismissal by May 8, 2020. Doc. 72. When they did not, the Court directed them to ﬁle

an update by August 8. Having received no update from the parties, it is ORDERED that

the above-entitled action be and hereby is discontinued, without costs to either party,

subject to reopening should the settlement not be consummated within thirty (30) days of

the date hereof.

       Any application to reopen must be ﬁled within thirty (30) days of this Order;

any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement
   Case 1:16-cv-02896-ER-RWL Document 74 Filed 08/10/20 Page 2 of 2




agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:   August 10, 2020
         New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
